Citation Nr: 1634935	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for ischemic heart disease (IHD) for purposes of retroactive benefits under Nehmer v. United States Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1966 to September 1970.  He died in August 2002.  The appellant is the surviving spouse of the Veteran. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) at the Regional Office (RO) in Seattle, Washington.  The case was certified to the Board by the Milwaukee, Wisconsin RO. 

The appellant testified at a June 2016 hearing before the undersigned.  A transcript of the hearing is associated with the Veterans Benefits Management System (VBMS) paperless file. 

This case was processed using the VBMS and Virtual VA systems.  


FINDINGS OF FACT


1.  The Veteran did not have service in the Republic of Vietnam and is, therefore, not a Nehmer class member.

2.  The Veteran died in August 2002.


3.  At the time of his death, the Veteran was in receipt of non-service connected pension and was not service-connected for any disability.

4.  The competent evidence of record does not relate the cause of the Veteran's death to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for award of service connection for heart disease for the purpose of retroactive benefits under Nehmer v. United States Department of Veterans Affairs are not met.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.816 (2015).

2.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Retroactive Benefits

The appellant contends that the Veteran's heart disease was due to Agent Orange exposure and, therefore, retroactive benefits are warranted pursuant to the Nehmer decision. 

This is not a claim for accrued benefits.  The RO, on its own initiative, sent the appellant a letter in March 2011 explaining that it was going to review the matter pursuant to Nehmer v. U. S. Department of Veterans Affairs, 284 F. 3d 1158   (9th Cir. 2002).  The provisions of 38 U.S.C. 5121 (c) and §3.1000(c), which require survivors to file claims for accrued benefits, do not apply to payments under 38 C.F.R. § 3.816, regarding awards under the Nehmer Court Orders for disability or death caused by a condition presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.816 (f)(2) (2015). 

Retroactive benefits may be paid under Nehmer if a Nehmer class member is entitled to disability compensation for a covered herbicide disease.  See 38 C.F.R. § 3.816. 

Nehmer class member means: (i) a Vietnam veteran who has a covered herbicide disease; or (ii) a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. 3 8 C.F.R. § 3.816 (c)(2). 

The covered herbicide diseases are listed in 38 C.F.R. § 3.309 (e).  See 38 C.F.R. § 3.816 (b)(2).  This list includes ischemic heart disease, which was added to the list of covered herbicide diseases effective from August 31, 2010.  See 38 C.F.R. § 3.309 (e); 75 Fed. Reg. 53202 (Aug. 31, 2010). 

In this case, after careful consideration, the Board finds that the appeal must be denied as the Nehmer decision is not applicable in this case.  More specifically, the Veteran was not a Nehmer class member because he did not serve in the Republic of Vietnam.  See 38 C.F.R. § 3.816 ((b)(1); Nehmer, 284 F. 3d 1158.

The Nehmer decision, and the corresponding regulations set forth in 38 C.F.R. § 3.816, only apply to "Vietnam veterans," which does not include veterans with service outside of Vietnam, including in the United States or the Korean Demilitarized Zone (DMZ).  See 38 C.F.R. § 3.816 (b)(1)(i); see also Herbicide Exposure and Veterans With Covered Service in Korea, 76 Fed. Reg. 4245 (Jan. 25, 2011) (amending VA regulations regarding herbicide exposure of certain veterans who served in or near the Korean demilitarized zone and regulations regarding spina bifida in their children, but not the regulations pertaining to Nehmer); accord VA Training Letter 10-04, attachment #2, Eligibility Requirements for Retroactive Payment Purposes (defining Nehmer class members as those who served in the Republic of Vietnam or on "ships associated with service in Vietnam and exposure to herbicide agents"); Nehmer Supplemental Training, Training Letter 10-04 Addendum: Prepared by the Nehmer Project Management & Policy Team May 3, 2013 (advising that "If review of the Veteran's service dates and locations was done in the past claims and file shows VBA already has been notified of Thailand, Korea or locations other than Republic of Vietnam (RVN), there is no need to re-develop even if granted s/c due to herbicide exposure previously.  Nehmer class members can only include RVN service members."). 

In this case, the appellant maintains that the Veteran was exposed to Agent Orange while serving in Korea.  Regardless of whether the Veteran may have had exposure in Korea, the central question in this appeal is whether he set foot in Vietnam.  On this question, the facts are not in dispute in showing that he did not set foot in Vietnam.  The appellant does not contend that he set foot in Vietnam, and the RO confirmed with the service department in March 2011 that he did not have service in Vietnam.  The Veteran's service personnel records also do not show service in Vietnam, but rather in Korea and Germany.

Because the Veteran was not a Nehmer class member, retroactive benefits cannot be assigned on this basis.  See 38 C.F.R. § 3.816.  Because the appeal is limited in scope to this question and it is decided on the undisputed facts, it is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107 (b) are not for application.  Likewise, VA's duties to notify and assist are not applicable under such circumstances.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Accrued Benefits

A. Notice and assistance

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant as to any information and evidence that the claimant is to provide to VA and any information and evidence that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice should also address the rating criteria and effective-date elements relating to the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for dependency and indemnity compensation benefits, § 5103(a) notice must include (1) a statement of any condition for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board notes that the Appellant was not provided with a notice letter as required above.  The only pre-rating decision letter provided was a March 2011 letter wherein the RO requested that the Appellant provide the Veteran's death certificate and a Declaration of Status of Dependent.

However, the Appellant was afforded a hearing before the undersigned VLJ during which the Appellant presented oral argument in support of her cause-of-death claim.  A VLJ who chairs a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103 (c)(2)).  At the June 2016 hearing, the VLJ noted that the basis of the prior determination and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked.  The hearing focused on the elements necessary to substantiate the claim for service connection for cause of death, and the Appellant demonstrated through her testimony that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  The Appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) (2015).  Moreover, the notice and explanation provided by the VLJ at the hearing fulfilled the duty to notify.  Given the discussions at the hearing and the clear show of knowledge by the Appellant of the evidence needed to substantiate the claim, the Board finds that the notice deficiency is harmless and remanding the claim for additional notice would serve no useful purpose.  

VA's duty to assist under the VCAA includes helping a claimant to obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Appellant in obtaining evidence necessary to substantiate the claim.  The evidence of record includes statements of the Appellant, private medical records, service treatment records, and VA medical records.  In addition, the RO has exhausted all efforts to corroborate the claimed in-service exposure to Agent Orange.  Requests for information have been sent to the National Personnel Records Center (NPRC), as well as the Joint Services Records Research Center (JSRRC).  All have yielded negative findings as to in-service exposure to Agent Orange.  

VA's duty to assist may include obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (a) (West 2014).  The Board notes that there is no medical opinion of record as to the whether the cause of the Veteran's death is related to service.  Because there is no competent indication in the record that the Veteran's cardiac arrhythmia and myocardial infarction manifested in, or were otherwise directly related to, his service and no evidence to support the Appellant's assertion that he may have been exposed to Agent Orange in Korea, VA is not obligated to obtain an opinion as to the etiology of the Veteran's death with respect to these assertions.    

The above actions satisfy VA's duty to assist, and the Board can adjudicate the claim based on the current record.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Having reviewed all the evidence, the Board must provide sufficient reasons and bases to support a decision.  A detailed discussion of all the evidence submitted by a claimant or on the claimant's behalf is not required.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  The analysis in this decision focuses on what the most salient and relevant evidence shows or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

B. Analysis

The Appellant asserts that the Veteran's cause of death is related to his active military service, specifically his alleged exposure to herbicides while stationed at the Kunsan Air Force Base in Korea.  

VA benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  See 38 U.S.C.A. §§ 1304 , 1310, 1311, 1318, 1541 (West 2014).  A "surviving spouse" is generally defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of the marriage to the date of the veteran's death and has not remarried. See 38 U.S.C.A. § 101 (3) (West 2014); 38 C.F.R. § 3.50 (2015).

Service connection for the cause of a veteran's death is established by evidence that the principal or contributory cause of death was a disability incurred in, or aggravated by, active service.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. 
§ 3.312 (a) (2015).  As the principal cause of death, a service-connected disability must have been one of the immediate or underlying causes of death or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312 (b) (2015).  As the contributory cause of death, a service-connected disability must have contributed substantially or materially to cause death.  See 38 C.F.R. § 3.312 (c)(1) (2015).

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with Chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309 (e). 

VA administers the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding service origin, the degree of disability, or any other element will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378  (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran was not service-connected for a disability at the time of his death.  The Veteran's certificate of death states that the Veteran died in August 2002.  The immediate cause of death is stated as cardiac arrythmia due to, or as a consequence of probable myocardial infarction.  No autopsy was performed.

Service treatment records are completely silent for any sympotms of or treatment for any cardiovascular or cardiac disability while in service.  A July 1970 separation physical showed all systems were normal and in the accompanying report of medical history the only notation by the Veteran was need for glasses.  

The record does not contain any treatment records leading up to the Veteran's death.  Private treatment records do show that in July 1984 the Veteran had a heart attack and underwent a cardiac catheterization in September 1984 for treatment.  A November 1984 MRI showed areas of ischemia.  

As noted above, certain diseases will be presumed to have resulted from herbicide exposure if the veteran was exposed to herbicides. See 38 C.F.R. §§ 3.307 (a), 3.309(e) (2014).  The medical evidence shows that the Veteran died as a consequence of cardiac arrhythmias and myocardial infarction.  He had also been diagnosed with ischemia during his lifetime.  "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction)" is one of the chronic diseases listed in 38 C.F.R. § 3.309 (e) (2015).  The questions, therefore, remains whether exposure to herbicides is established.

The record indicates the Veteran's overseas service was in Korea from February 1967 to March 1968.  The Department of Defense has determined that Agent Orange was used along the Korean DMZ from April 1, 1968, to August 31, 1971.  38 C.F.R. § 3.307 (a)(6)(iv); M21-1, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (p).  The Veteran's SPRs do not show that he was assigned to a unit that has been recognized as having served in the DMZ during the presumptive period for Agent Orange/herbicide exposure.  In fact, the Veteran's service in Korea preceded the presumptive exposure period of time.  Also, there is no evidence in the Veteran's service records that he served in Vietnam or was otherwise exposed to herbicides in service.   

In regard to exposure to herbicides, to include Agent Orange, the RO took several steps to try to corroborate any claimed exposure to herbicides while serving in Korea.  In January 2012, the Joint Services Records Research Center (JSRRC) stated that they reviewed the US Air Force Station listing for 1967 and 1968, and found that the 6175th Security Police Squadron (SPS), the Veteran's unit, was stationed at Kunsan Air Base during 1967 and 1968.  A review of the historical data for this period showed they were unable to document or verify that the Veteran was exposed to Agent Orange while serving at Kunsan Air Force Base.  They noted that to date, available historical data does not document Agent Orange or tactical herbicides spraying, testing, or storage at Kunsan Air Base in Korea during this period.  Under these circumstances, the Board finds that exposure to herbicides cannot be presumed and is not found to have been proven.  Therefore, presumptive service connection is not warranted. 

To the extent that the Appellant asserts that the Veteran's ischemic heart disease is related to his military service, the Board finds that the Appellant's lay statements concerning the etiology of the Veteran's ischemic heart disease are not competent and cannot establish service connection.  Laypersons are competent to testify as to observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay witnesses may also in some circumstances testify competently as to a diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the case at hand, the Appellant's statements as to the cause of the Veteran's ischemic heart disease, cardiac arrhythmia and myocardial infarction relate to an internal, not directly observable disease.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1376; Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The medical evidence shows that the Veteran died of cardiac arrythmia.  The fatal disease was not service-connected at the time of the Veteran's death.  The preponderance of the competent evidence does not link the Veteran's death with his military service or an incident in service.  Despite the Appellant's statements to the contrary, there is no competent evidence to establish that her husband's death was due to a disease or injury incurred in service or was caused by exposure to herbicides.  None of the above cited evidence shows a relationship between the cause of death and service.  There is no showing of the manifestation of cardiac arrhythmia or myocardial infarction in service or within a year from service; no showing of exposure to Agent Orange or any other herbicide in service; and no relationship to service otherwise.  Accordingly, service connection for the cause of the Veteran's death is therefore, not warranted in this case.




ORDER

Entitlement to service connection for heart disease for the purpose of retroactive benefits under Nehmer v. Department of Veterans Affairs is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


